UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4279
STEVEN ISAAC TROTMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-01-180)

                      Submitted: October 30, 2002

                      Decided: December 4, 2002

 Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James O. Broccoletti, ZOBY & BROCCOLETTI, P.C., Norfolk, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney, Laura
P. Tayman, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TROTMAN
                               OPINION

PER CURIAM:

   Steven Isaac Trotman appeals from his convictions for conspiracy
to distribute and possess with intent to distribute cocaine base, in vio-
lation of 21 U.S.C. § 846 (2000); possess with intent to distribute
cocaine base, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A)
(2000); and carry and possess a firearm in furtherance of drug traf-
ficking, in violation of 18 U.S.C. § 924(c) (2000). Finding no error,
we affirm.

   On appeal, Trotman argues that admission of the marijuana seized
at his residence was highly prejudicial under Fed. R. Evid. 404(b) and
irrelevant to the charged cocaine base conspiracy. He argues the evi-
dence is irrelevant because it was not present at the scene of the arrest
and did not support or connect the events underlying the conspiracy
charge. The Government responds that the marijuana evidence is
intrinsic to the charged conspiracy and, in addition, was relevant as
extrinsic evidence to prove knowledge and intent of conspiracy to dis-
tribute.

   This court generally reviews the district court’s admission of evi-
dence for abuse of discretion. United States v. Chin, 83 F.3d 83, 87
(4th Cir. 1996). To abuse its discretion, a district court must either fail
or refuse to exercise its discretion, or rely on an erroneous legal or
factual premise in the exercise of its discretionary authority. James v.
Jacobson, 6 F.3d 233, 239 (4th Cir. 1993). Rule 404(b) decisions are
not reversed unless they are "arbitrary or irrational." United States v.
Haney, 914 F.2d 602, 607 (4th Cir. 1990).

   A district court may admit "[e]vidence of other crimes, wrongs, or
acts for the purpose of proving motive, opportunity, intent, prepara-
tion, plan, knowledge, identity, or absence of mistake or accident, but
not to prove the character of a person in order to show action in con-
formity therewith." Fed. R. Evid. 404(b). Rule 404(b) is an inclusion-
ary rule, excluding only evidence that solely proves criminal intent.
United States v. Sanchez, 118 F.3d 192, 195 (4th Cir. 1997). This
court has developed a four-part test for the admissibility of prior bad
act evidence: (1) the prior-act evidence must be relevant to an issue
                       UNITED STATES v. TROTMAN                         3
other than character, such as intent; (2) it must be necessary to prove
an element of the crime charged; (3) it must be reliable; and (4) as
required by Federal Rule of Evidence 403, its probative value must
not be substantially outweighed by its prejudicial nature. United
States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997). "[E]vidence of
uncharged conduct is not considered other crimes evidence if it arose
out of the same . . . series of transactions as the charged offense, . . .
or if it is necessary to complete the story of the crime (on) trial."
United States v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994) (internal
quotation marks omitted). Trotman’s possession of marijuana, fire-
arms, distribution paraphernalia, and a large sum of cash in a locked
safe in his residence prior to the execution of the search warrant was
intrinsic to the charged conspiracy. The evidence of Trotman’s mari-
juana and distribution paraphernalia was also admissible to prove that
he had knowledge of drug distribution and intent to conspire to dis-
tribute the cocaine base that he possessed at the time he was arrested.

  Further, the district court instructed the jury members regarding the
"very limited purposes" for which they could consider the evidence.
A limiting instruction to the jury decreases the risk of prejudice to the
defendant. See United States v. Hadaway, 681 F.2d 214, 219 (4th Cir.
1982).

  We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                             AFFIRMED